385 U.S. 8 (1966)
REYNOLDS, DBA LARRY & KATZ, ET AL.
v.
LOUISIANA BOARD OF ALCOHOLIC BEVERAGE CONTROL.
No. 229.
Supreme Court of United States.
Decided October 10, 1966.
APPEAL FROM THE SUPREME COURT OF LOUISIANA.
Saul Stone and Paul O. H. Pigman for appellants.
George A. Bourgeois, Clem H. Sehrt and Peter J. Butler for appellee.
PER CURIAM.
The motion to dismiss is granted and the appeal is dismissed for want of jurisdiction. Treating the papers whereon the appeal was taken as a petition for a writ of certiorari, certiorari is denied.